Citation Nr: 1617644	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for an acquired psychiatric disorder, characterized as bipolar disorder.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for a residual scar on the neck status post cyst excision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998, to November 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that the AOJ did not apply the notification requirements of 38 C.F.R. § 3.105(e) prior to reducing the disability rating for hypertension from 10 percent to 0 percent in the October 2008 rating decision.  However, the AOJ's rating reduction for hypertension did not result in any reduced compensation payable to the Veteran as he maintained a combined 50 percent rating for his service-connected disabilities.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's acquired psychiatric disorder, characterized as bipolar disorder, has not been shown to be productive of a disability picture that more nearly approximates total occupational and social impairment.

2.  The fact that the Veteran's hypertension requires continuous medication, in light of his credible and competent reports of home blood pressure readings of diastolic blood pressure of 100, as well as multiple blood pressure readings throughout the appeal which met a criterion for a compensable evaluation for hypertension, places the evidence in equipoise so as to warrant a 10 percent evaluation.

3.  The Veteran's residual scar on the neck status post cyst excision has been manifested by subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 70 percent for acquired psychiatric disorder, characterized as bipolar disorder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, and no higher, for hypertension are approximated for the entire rating period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2015).

3.  The criteria for an initial compensable rating for a residual scar on the neck status post cyst excision prior to October 23, 2008 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect prior to October 23, 2008).

4.  From October 23, 2008 the criteria for a 10 percent disability rating, and no higher, for a residual scar on the neck status post cyst excision, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in November 2007, August 2010 and February 2012 letters.  

Relevant to VA's duty to assist, the AOJ obtained the Veteran's service treatment records, VA and private treatment records and pertinent VA examinations have been conducted.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The claimant was provided the opportunity to present pertinent evidence.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. Bipolar disorder

The Veteran's bipolar disorder is rated under Diagnostic Code 9432 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that   would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under    § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Often, treatment records and examination reports contain a Global Assessment      of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125; DSM-IV.

In December 2003 the Veteran was seen for complaints of severe weekly panic attacks while driving.  He stated that he was afraid he might kill someone with his car, especially at night.  The Veteran endorsed occasional auditory hallucinations. The Veteran reported drinking a six-pack of beer or a bottle of wine daily, however, he began having panic attacks while sober.  The clinician noted that he Veteran was  alert, cooperative, and pleasant.  There was no thought disorder, delusions, or affective disturbance.  There were some auditory hallucinations but no suicidal ideation.  At that time the Veteran reported living with his mother, with whom he got along fairly well.  His attention, memory and concentration were intact.  The clinician diagnosed bipolar disorder, panic disorder and alcohol abuse.

A VA clinical treatment note in July 2007 noted that the Veteran's motor activity was unremarkable.  His speech was normal.  The Veteran exhibited normal attention and concentration.  His mood was down, but his affect was normal.  Thought process was logical, with no evidence of auditory or visual hallucinations or delusions.  He was described as alert and oriented to person, place and time.  His judgement was fair and his insight was good.  The Veteran was assigned a GAF score of 51.  

A VA mental health treatment note in October 2007 reflects that the Veteran denied  auditory or visual hallucinations.  He also denied homicidal or suicidal ideation.  There was no evidence of delusional thought content.  The Veteran was casually dressed and appropriately groomed.  He was alert, oriented and cooperative.  His affect was flat.  His mood was okay.  The Veteran's speech was of normal rate and volume.  There was no flight of ideas.  His thoughts, however, were mildly circumstantial at times.  

On VA examination in January 2008, the Veteran's appearance and hygiene were described as appropriate.  Orientation was within normal limits.  His behavior was appropriate.  Affect and mood were abnormal with disturbance of motivation and mood.  Communication and speech were within normal limits.  His concentration was poor.  There was no evidence of panic attacks, obsessional ritualistic behavior,  hallucinations or delusions on examination.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  There was no suicidal or homicidal ideation.  GAF 55.

A VA clinical treatment record in January 2008 noted the Veteran's report of having no friends or dating at that time.  He was described as alert and well oriented in time place and person, and in good contact with reality.  He had good personal hygiene and grooming.  Thoughts were coherent and relevant.  There was no looseness of associations.  He was not delusional, and denied active hallucinations.  He also denied any suicidal or homicidal ideation.  Affect was appropriate and his mood was euthymic.  Memory and intellect were well preserved.  His GAF score was 55.  

A September 2009 VA examination report noted complaints of depression, anxiety, irritability, lack of energy, trouble making decisions, loss of interest, fatigue, feelings of guilt and problems sleeping.  He described problems remembering names and with following directions.  Treatment consisted of medication and psychotherapy.  He had been hospitalized twice for psychiatric treatment, most recently in 2007.  The Veteran reported that post-service discharge, he worked in a variety of jobs and in general had fair to poor relationships with his co-workers and his supervisors.  At the time he was employed by VA and was having some issues with his supervisor.  The Veteran endorsed ongoing substance abuse.  The Veteran stated that he had a good relationship with his only sibling, but he did not socialize.  Contemporaneous records show that the Veteran reported having a girlfriend.  

On examination the Veteran's appearance, behavior and hygiene were appropriate. He had poor eye contact during the exam.  Orientation was within normal limits.  Affect and mood were somewhat anxious and depressed, which occurred near-continuously and affected the ability to function independently.  Concentration, communication and speech were within normal limits.  The Veteran endorsed daily near constant panic attacks that affected his ability to function independently. 
There was no history of delusions or hallucinations.  Obsessional rituals were present, but not severe enough to interfere with routine activities.  Thought processes were slowed and he had difficulty understanding directions.  Judgment was impaired.  Abstract thinking was abnormal, described as being very concrete. Memory was mildly impaired.  Suicidal ideation was present, with no plan. Homicidal ideation was absent.  

The examiner diagnosed alcohol abuse and anxiety disorder, not otherwise specified (NOS).  The examiner determined that the Veteran's mental health problems occasionally interfered with the performance of activities of daily due to fatigue.  The Veteran was unable to establish and maintain effective work/school and social relationships.  The examiner found that the Veteran's psychiatric symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The examiner based the opinion on symptoms found on examination, including flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran exhibited no difficulty understanding commands.
 
VA treatment notes between 2012 and 2013 reflect that the Veteran reported having no close relationships, other than his mother and sister.  At that time the Veteran was going to school.  In general, he was described as neatly dressed and engaged. His speech was normal in rate and volume.  His mood was euthymic and affect bright.  He denied suicidal ideation.  His insight was fair.  While he believed he suffered from bipolar disorder, he reported he was reluctant to take medications.

In April 2014 the Veteran reported sleeping 4 to5 hours a night, although he felt well-rested.  He described having good energy.  He was not drinking regularly at that time.  His mood was good and affect was congruent.  His thought process was  logical, with no thought disorder present.  He denied suicidal and homicidal ideation, auditory or visual hallucinations, or a history of psychotic symptoms.  On follow-up a few days later, the Veteran reported that he was finishing up cosmetology school.  Reportedly, he noticed an improvement in concentration and focus since stopping substances.  His appearance was appropriate.  Speech was fluent.  Affect was congruent.  Thought process was logical with no flight of ideas.  He denied suicidal and homicidal ideation, as well as hallucinations.

The following month in May 2014, the Veteran reported being very motivated to do well in school, which was a primary reason he quit drinking and was maintaining sobriety.  He did note having two beers at a sports game with friends, but was able to stop.  The Veteran denied any current mania or depression.  He believed he had experienced depressive episodes when he was drinking more heavily about 2+ years earlier.  He denied any current suicidal ideation.  The Veteran endorsed some remote history of passive suicidal ideation when drinking more heavily a few years ago, but never any plans or attempts.  Thought content was organized and goal directed.  Speech was coherent and unimpaired.  Affect was appropriate and unremarkable.  Sleep was largely unimpaired and restful.  Mood was euthymic.  His speech was somewhat rapid, but not pressured.

In March 2015 the Veteran was seen for complaints of memory problems, irritability, and depression/mania.  He said that sometimes in the house he felt like he could hear things like water running in the closet.  At that time the Veteran reported daily use of cannabis and alcohol.  His orientation and consciousness were normal.  Appearance and behavior were appropriate.  His mood was euthymic and his affect animated.  Speech was within normal limits, but talkative.  Thought process and association were linear and goal directed, at times tangential.  Insight and judgment were good.  

On VA examination in May 2015, the Veteran denied having many friends or being in a relationship.  He stated he kept in touch with his mother and sister regularly.  He had not worked since 2012, when he was employed by VA in the mail department.  He quit due to migraines.  Mental status examination revealed depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was found to have difficulty in adapting to stressful circumstances, including work or a work-like setting, as well as impaired impulse control, such as unprovoked irritability with periods of violence.

The Veteran was described as casually dressed with good eye contact.  His attitude was cooperative.  He had full range of affect and it was appropriate.  His mood was euthymic.  Speech was normal in rate, rhythm, and volume.  Psychomotor activity showed no abnormalities.  Thought process was linear and goal-directed.  Thought content was normal.  There were no perceptual abnormalities.  Cognition was grossly intact.  He was alert and oriented times three.  The Veteran denied suicidal or homicidal ideation.  The examiner diagnosed bipolar disorder and alcohol abuse disorder, and opined that the Veteran's psychiatric disorder was productive of occupational and social impairment with reduced reliability and productivity.  

A VA examiner in June 2015 noted that the Veteran denied depression, mania, and hallucinations.  He also denied suicidal or homicidal ideation.  The examiner found that the Veteran's mental health condition caused social and occupational impairment with reduced reliability and productivity.  His mental health condition did not preclude his ability to obtain and maintain employment, however he was better suited for work that did not involve a great deal of interpersonal conflict, such as customer service.  A review of the evidence failed to document severe mental health symptoms that would preclude employment, such as delusions, hallucinations, and being a danger to himself.  He has not had a psychiatric hospitalization for over 10 years.  Also, the Veteran had recently begun participating in a vocational program, cutting hair at his apartment complex, and was receiving assistance through DSHS to obtain a loan to open his own barber shop.

Based on the evidence of record, the Board finds that the criteria for a 100 rating are not met, as the evidence does not reflect total social and occupational impairment.  Total social impairment is not demonstrated as the Veteran reported having maintained a relationship with his mother and sister and has occasionally endorsed having some friends, specifically during periods of sobriety.  Occupationally, although the Veteran was unemployed since 2012, he attributed his unemployment to his headaches.  Also, the evidence shows that after 2012 the Veteran was going to school and working towards a degree with the goal of establishing his own business.  In general, VA examiners opined that the Veteran's bipolar disorder was productive of social and occupational impairment with reduced reliability and productivity.  Significantly, a VA examiner in 2015 concluded that the Veteran's  mental health condition did not preclude his ability to obtain and maintain employment.  The weight of the evidence fails to show total occupational impairment.

The evidence does not reflect gross impairment in communication or thought processes.  While he has at times endorsed and auditory hallucinations, these reports are associated with periods of substance use.  The remainder of the medical evidence shows that he denied delusions and hallucinations.  Similarly, although the Veteran has at times endorsed experiencing suicidal ideation, such ideations are inconsistent; the record as a whole does not support a finding that the Veteran is a persistent danger to himself or others.  He consistently denied homicidal ideation plan or intent.  The Veteran was described as casually and appropriately dressed.  He was alert and oriented.  His behavior within normal limits.  Psychomotor activity was within normal limits.  Speech was generally within normal limits and communication was good.  Thought process and content were mostly unremarkable.  

In sum, although the Veteran had isolated reports of auditory hallucinations, and occasional suicidal ideation, the preponderance of the probative evidence is against a finding that the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of the claim such that a schedular 100 percent rating is warranted.  

The Board has considered the Veteran's contentions regarding the severity of his psychiatric disorder; however, the objective clinical findings outweigh the Veteran's subjective assertions as to whether he has total social and occupational impairment due to his psychiatric disorder.  As noted above, his GAF scores have been consistent with no more than moderate impairment and the VA examiners have characterized the Veteran's psychiatric disability as productive of no more than moderate occupational and social impairment.  As such, the 70 percent rating adequately compensates the Veteran  for his symptomatology.

In absence of evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, or similar symptomatology of such frequency, duration, or severity, the Board finds that the criteria for a 100 percent rating have not been demonstrated.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Therefore, the Board finds   that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent is denied.

Accordingly, a rating in excess of 70 percent disability rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2. Hypertension 

By way of background, a March 2003 rating decision granted service connection for hypertension and assigned an evaluation of 0 percent effective September 19, 2002.  In August 2007 the Veteran submitted a claim for an increased rating for hypertension.  Following a VA examination in January 2008, a July 2008 rating decision increased the evaluation for hypertension to 10 percent effective August 27, 2007, the date of claim.  The Veteran appeal for a higher rating stating that at home he recorded elevated blood pressure readings as high as 160/100.  

In a rating decision in October 2008, the RO reduced the Veteran's disability rating for hypertension from 10 percent to noncompensable citing clear and unmistakable error.  Specifically, the RO noted that while on VA examination his blood pressure readings showed diastolic readings predominantly 100 or more, those readings were taken on the same day and VA treatment records noted that blood pressure readings, taken on separate occasions, recorded diastolic readings under 100.  

As noted in the Introduction of this decision, the rating decision in October 2008 that reduced the compensation for hypertension did not result in reducing the Veteran's total compensation.  Consequently, the Board finds that the RO did not have to follow the notice procedures required under 38 C.F.R. § 3.105(e).  

The Veteran's hypertension is rated as noncompensably disabling under 38 C.F.R. § 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 7101 provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

A noncompensable rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

After reviewing the evidence, the Board finds that the Veteran's hypertension does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

VA treatment records in 2007 recorded blood pressure readings of 129/87 in April 2007, 131/74 in June 2007, 142/95 in July 2007, and 124/82 in November 2007.  

On VA examination in January 2008, blood pressure readings noted diastolic pressure above 100 as follows; 148/110, 146/110, and 148/108;144/106, 142/102, and 142/104, and; 140/100, 40/102, and 142/102.  

In June 2009, the Veteran's blood pressure reading was at 129/81 and 145/84.  In July 2009 it was 132/74, and in September 2009 it was 140/100.  A VA examiner in October 2009 noted that the Veteran's hypertension was managed with medication.  In November 2009, a clinician noted that the Veteran had stage II hypertension and his blood pressure readings remained between 130/100 to 150/115.  It was also noted that his medication had been recently changed.   

In June 2010 the Veteran had a blood pressure reading of 145/92.  Subsequent treatment notes from 2010 to 2015 recorded blood pressure readings within normal limits at 115/80, 116/81, 121/80, 122/78, 122/88, 122/89, 127/87, 129/81, 132/76, 132/84, and 139/62, to borderline elevated readings at 133/95, 141/93, 145/96, 155/96.  In September 2012 it was noted as 152/108.  On VA examination in May 2015, his blood pressure readings were 129/89, 139/89, and 138/97. 

In light of the VA and private treatment records, as well as the VA examination report in 2008, which documented diastolic blood pressure of at least 100 on multiple occasions, as well as the Veteran's credible and competent statements that his blood pressure readings at home are as high as 160/100, the Board finds that the evidence, both positive and negative, is in equipoise on the question of whether the disability picture associated with hypertension more closely approximates the criteria for a 10 percent throughout the appeal under Diagnostic Code 7101.  The Veteran does not qualify for an evaluation of 20 percent because diastolic pressure had not been predominantly 110 or more or systolic pressure has not been predominantly 200 or more.  Accordingly, a higher rating of 10 percent rating, and no higher, is warranted for hypertension.  See 38 C.F.R. §4.104, Diagnostic Code 7101.  

3.  Residual neck scar

By a rating decision in July 2008 the AOJ granted service connection for a residual scar on the neck status post cyst excision and assigned a noncompensable disability rating effective August 27, 2007.  The Veteran appealed for a higher rating. 

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Although the revised regulations are inapplicable, it is apparent that the AOJ analyzed the disability under both the criteria in effect prior to and as of October 23, 2008.  As such, the Board also has evaluated the Veteran's claim under the former and revised rating criteria for evaluating skin disabilities.  See also Percy v. Shinseki, 23 Vet. App. (2009).

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Diagnostic Code 7800, effective prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to October 23, 2008).

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye was to be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs were to be taken into consideration when rating.  38 C.F.R. §§ 4.118, Diagnostic Code 7800, Notes (2), (3) (2008). 

Diagnostic Code 7803 provided for a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  Diagnostic Code 7805 provides that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

Under the revised criteria, effective October 23, 2008, Diagnostic Code 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate Diagnostic Codes and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. §§ 4.118, Diagnostic Code 7800, Notes (4), (5) (2015).

The particular criteria set out under Diagnostic Code 7800 provide for a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement. 

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 

Under the revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

VA treatment records show that in January 2002 the Veteran had a large, abscessed, sebaceous cyst on the neck that was irrigated and debrided.  A cross-shaped scar with some induration was noted a few weeks after irrigation and debridement.

On VA examination in October 2009, the Veteran reported a residual surgical scar on the right side of neck under the chin post-removal of a cyst in 2002.  He complained of pain associated with the scar, swelling, itching and irritation.  There was no evidence of skin breakdown or functional impairment due to the scar.  On exam, no scar was found in the region indicated by the Veteran.  The examiner noted that it was not unusual to be unable to find a small scar from an established diagnosis.  A scar from a needle aspiration would be nearly impossible to see after healing.  The examiner noted that there likely was an initial scar following the procedure that was no longer visible.

On VA examination in May 2015, the examiner noted a scar that was 2cm by 0.2cm on the right side of the neck.  It was not depressed, painful or unstable.  There was no adherent underlying tissue, abnormal pigmentation, functional limitation, distortion of facial features or loss of tissue of the face, head or neck.  The condition had no impact on the Veteran's ability to work.  

Under the regulations in effect prior to October 23, 2008, the Board finds that a compensable rating is not warranted under Diagnostic Code 7800.  The evidence of record does not show that the Veteran's neck scar causes disfigurement of the head, face, or neck with one characteristics of disfigurement.  The scar was not 5 or more inches in length, it was not at least one-quarter inch wide at the widest point, the surface of the scar was not elevated or depressed on palpation, it was not adherent to underlying tissue, the hypopigmented area of the skin did not exceed six square inches, underlying soft tissue was not missing, and the skin was not indurated and inflexible in an area exceeding six square inches. 

Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than on the head, face, or neck.  As the neck scar was not superficial or unstable, or painful on examination, ratings under Diagnostic Codes 7803 or 7804 are not warranted.  Additionally, there was no objective evidence of limitation of function of the affected part.  Thus, the Board finds that a higher rating under Diagnostic Code 7805 is not warranted because the objective examination did not find any residual loss of function that could be rated.  38 C.F.R. § 4.118 (in effect prior to October 23, 2008).

Under the regulations in effect from October 23, 2008, a rating of 10 percent is not warranted under Diagnostic Code 7800 because the neck scar is not productive of a characteristic of disfigurement.  Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than scars on the head, face, or neck.  There is also no objective evidence on examination of disabling effects due to the scar, thus a compensable rating is not warranted under Diagnostic Code 7805.

However, under the revised criteria effective on and after October 23, 2008, the Board finds that the Veteran is entitled to an increased disability rating of 10 percent but no greater.  As discussed above, pursuant to Diagnostic Code 7804 (effective October 23, 2008), a 10 percent rating is warranted for one or two scars that are unstable or painful.  The Veteran has reported that his residual scar is painful.  The Veteran is competent to report symptoms capable of lay observation, such as a painful scar, which is within the realm of the Veteran's personal observation and knowledge.  The Board also finds the Veteran to be credible in his statements regarding the scar.  Therefore, based on the Veteran's competent and credible report that a single scar on the neck has been painful during the appeal period, a 10 percent rating is warranted.  As such, based on the rating criteria in effect from October 23, 2008, the Veteran is entitled to a disability rating of 10 percent but no greater under Diagnostic Code 7804 (effective October 23, 2008), for the period from October 23, 2008.

In order for the Veteran to satisfy the criteria for a rating higher than 10 percent, the evidence would need to show that he has three or more painful scars, or that his single scar is both unstable and painful.  The Veteran has not asserted that he has more than one scar as a residual of the excision of a cyst on his neck, and the evidence does not show more than one residual scar.  The evidence also does not reflect that his single scar is both painful and unstable.  Therefore, a rating higher than 10 percent for a painful scar is not warranted.

Other Rating Considerations

The Board has also considered whether the Veteran's psychiatric disorder, hypertension, and residual scar present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Pertaining to the Veteran's bipolar disorder, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected bipolar disorder has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant  a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Moreover, he has not been frequently hospitalized during the course of this claim.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Concerning the service-connected residual neck scar, the discussion above reflects that the symptoms of the Veteran's scarring are contemplated by the applicable rating criteria.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The effects of his disability, including painful scar, have been fully considered and are contemplated in the rating schedule.

Finally, the symptoms of the Veteran's hypertension are also fully contemplated by the applicable rating criteria, which specifically contemplate the Veteran's current and historical blood pressure readings and medication use during the appeal period.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant ratings in excess of those assigned herein for psychiatric disorder, hypertension, or residual scar, during the respective rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As a final matter, although a total disability rating based on unemployability (TDIU) is part of a claim for increase when specifically claimed or raised by the record, the Board notes the AOJ, in an August 2015 rating decision, has already granted the Veteran a TDIU rating.  The Veteran has not disagreed with any aspect of that decision.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

A rating higher than 70 percent for an acquired psychiatric disorder, characterized as bipolar disorder, is denied.  

A 10 percent disability rating, but no higher, for the service-connected hypertension is granted, subject to the law and regulations governing the effective date of an award of compensation. 

An initial compensable rating for a residual scar on the neck status post cyst excision is denied prior to October 23, 2008.  

A 10 percent disability rating, but no higher, for the service-connected residual scar on the neck status post cyst excision is granted effective October 23, 2008, subject to the law and regulations governing the effective date of an award of compensation.  
 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


